Case: 18-60669      Document: 00515170463         Page: 1    Date Filed: 10/23/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 18-60669
                                                                                FILED
                                                                         October 23, 2019
                                                                           Lyle W. Cayce
CHARLIE BLUNT,                                                                  Clerk
                                                 Petitioner-Appellant

v.

GEORGIA SHELBY, Warden, South Mississippi Correctional Institution;
RON KING, Superintendent,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:13-CV-575


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Charlie Blunt, Mississippi prisoner # 81425, previously moved for a
certificate of appealability (COA) to appeal the dismissal of his 28 U.S.C.
§ 2254 application challenging his 2011 conviction for motor vehicle theft and
sentence of life in prison as a violent habitual offender. We dismissed Blunt’s
appeal for lack of jurisdiction due to his untimely notice of appeal. Blunt v.
Shelby, No. 18-60513, 2018 WL 7050236, at *1 (5th Cir. Aug. 6, 2018)
(unpublished). Blunt now moves for a COA to appeal a district court order that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60669     Document: 00515170463      Page: 2    Date Filed: 10/23/2019


                                  No. 18-60669

was entered pursuant to a limited remand during the course of those prior COA
proceedings. He also moves for leave to amend his COA motion, leave to
proceed in forma pauperis (IFP), and bail pending appeal.
      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Generally,
this court possesses jurisdiction to review only a district court’s final decisions.
See 28 U.S.C. § 1291; Martin v. Halliburton, 618 F.3d 476, 481-83 (5th Cir.
2010). For purposes of § 1291, a district court decision is normally final only if
it “ends the litigation on the merits and leaves nothing for the court to do but
execute the judgment.” Martin, 618 F.3d at 481 (internal quotation marks and
citation omitted).
      By ordering a limited remand to the district court for the sole purpose of
making a factual finding regarding when Blunt deposited his notice of appeal
in the prison mail system, we retained our jurisdiction over Blunt’s appeal and
did not empower the district court to render a final decision. See United States
v. Cessa, 861 F.3d 121, 143 (5th Cir. 2017). Accordingly, the district court’s
order on limited remand does not qualify as a final decision that is appealable
in this court. See § 1291; Martin, 618 F.3d at 481.
      Given the foregoing, this appeal is DISMISSED for lack of jurisdiction,
and Blunt’s motions for a COA, for leave to amend the COA motion, for leave
to proceed IFP, and for bail pending appeal are DENIED AS MOOT.




                                         2